DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims 1-15 are currently pending and under examination.

This application is a divisional of U.S. Patent Application No. 15/250441, filed August 29, 2016, now U.S. Patent No. 10,576,105, which claims the benefit of U.S. Provisional Application No. 62/213748, filed September 3, 2015.

Claim Objections

Claims 4, 8, 9, and 15 are objected to because of the following informalities:  claim 1 recites “mammalian tissue-derived MSCs” in (b)(1) line 1, however, claim 4 recites “mammalian tissue-derived MSC” in line 1, claim 8 recites “mammalian tissue-derived MSC” in line 1-2, claim 9 recites “mammalian-tissue-derived MSCs” in (iii) line 1, and claim 15 recites “mammalian tissue-derived MSC” in line 2.  The same term should be utilized consistently throughout the claims when referring to the same limitation.  It is suggested that the term in claims 4, 8, and 9 read “mammalian tissue-derived MSCs” as is present in claim 1.  Appropriate correction is required.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites in relevant part, a method of cell transplantation “into a human recipient” and in step (c) “injecting the composition of step (a) into a human recipient” (emphasis added).  This claim is indefinite, because it is unclear if “a human recipient” in step (c) is intended to refer to the human recipient recited in the preamble, or to a different human recipient.  
Claim 9 recites the limitation "the composition of undifferentiated HLA-G+ MSCs" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  No “undifferentiated” HLA-G+ MSCs are previously recited in claim 1. 
Claim 11 recites the limitation "the corresponding mRNA or its transcript" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  No “corresponding mRNA or its transcript” is previously recited in claim 1. 

Claims 2-8, 10, and 13-15 are included in this rejection as these claims depend from above rejected claims, and fail to remedy the noted deficiencies. 


Claim Rejections - 35 USC § 102/103

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hantash (IDS; U.S. 2010/0055785; Published 2010).
	Hantash teaches a method of cell transplantation into a human, the method comprising providing a composition of HLA-G+ mesenchymal stem cells (MSCs), and injecting the 
Step (b) of claim 1, and claims 4-9, and 11-15, are directed to the composition of HLA-G+ MSCs, which is produced by the claimed process.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  
Here, the HLA-G+ MSCs of Hantash include HLA-G+ MSCs used for the same purpose as claimed, for transplantation into a human recipient by injection into the human recipient.  Functionally, the HLA-G+ MSCs of Hantash are the same as the HLA-G+ MSCs as claimed.  Therefore, the HLA-G+ MSCs of Hantash are the same as, or would have rendered obvious, the HLA-G+ MSCs produced by the claimed process.  

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
"The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974).  Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).
	Therefore, Hantash teaches a method of cell transplantation into a human recipient, the method comprising: a) providing a composition of HLA-G+ MSCs; b) producing the HLA-G+ MSCs; and c) injecting the composition of HLA-G+ MSCs into the human recipient; the composition of HLA-G+ MSCs made by a process including, or rendering obvious a process comprising: i) maintaining a population of mammalian adipose or bone marrow-derived MSCs in non-differentiating in vitro culture conditions for at least two passages, at least five passages, or at least ten passages; and then ii) contacting the MSCs with an effective amount of a DNA methylation inhibitor, including selected from 5 -aza-2'-deoxycytidine, 5-aza-cytidine, 2-pyrimidone- 1-β-D-riboside, procainamide, procaine, hydralazine, and epigallocatechin-3-gallate; the method further comprising (iii) maintaining the population of mammalian tissue-derived MSCs exposed to the DNA methylation inhibitor in step (ii) in non-differentiating conditions for at least two passages, or at least five passages, in the absence of the DNA methylation inhibitor, thereby producing the composition of undifferentiated HLA-G+ MSCs; and providing the result of maintaining expression of HLA-G for the at least five passages in non-differentiating conditions in the absence of a DNA methylation inhibitor of step (iii) (Claim 1, 4-7, 9, 13-15).
The composition of HLA-G+ MSCs can express HLA-G1 and HLA-G3, and are not required to express HLA-G5 (Claim 2, 3).  As at least about 25%, 50%, or 90% of the MSCs in the composition of HLA-G+ MSCs express HLA-G, and the population of mammalian tissue-derived MSCs treated with a DNA methylation inhibitor in step (b), would necessarily be at least 10%, 50%, or 100% higher than a population of untreated MSCs (Claim 8, 10).  HLA-G expression in Claim 11, 12).  


Conclusion

No claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274.  The examiner can normally be reached on Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 





/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653